DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/20 is being considered by the examiner.

Response to Amendment
This office action is in response to preliminary amendment filed on 8/16/21.  Claims 9-13 and 16-20 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the RLH" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the LRF" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 12-13, 16, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2019/0253949 which claims benefit to 62/631,234 which discloses all relied upon citations).
(First gNB which may comprise gNB-CU) [paragraph 356; Figure 18] operating in a wireless communication system, the gNB-CU comprising:
at least one processor (gNB-CU has processor) [paragraph 293; Figure 14]; and
at least one memory (gNB-CU has memory) operably connectable to the at least one processor and storing instructions that, based on being executed by the at least one processor [paragraph 293, Figure 14], perform operations comprising:
receiving a first message including information on a beam for which a radio link failure (RLF) occurred (First gNB receives first message comprising a RLF report that may comprise one or more beams that failed) [paragraph 367]; and
transmitting, to a gNB distributed unit (gNB-DU) (Second gNB which may comprise gNB-DU), a second message including the information on the beam for which the RLF occurred (First gNB transmits RLF information comprising the information of the beam to Second gNB) [Figure 18].
Regarding claim 12, Park teaches the method of claim 9, wherein the gNB-CU is a gNB-CU of a first gNB (first gNB comprises gNB-CU),
wherein the gNB-DU is a gNB-DU of a first gNB (gNB-DU may be part of Second gNB or First gNB) [paragraphs 356, 293],
wherein the first message is received from a second gNB (First gNB may receive first message via Second gNB from UE) [Figure 18],
and wherein the first message is a failure indication message (RLF report) [paragraphs 366-367].
Regarding claim 13, Park teaches the method of claim 9, wherein the first message is received from a User Equipment (UE), and wherein the first message is a UE Information Response Message [paragraph 365].
Claim 16 recites similar subject matter as claim 9 and is therefore rejected on the same basis.

Claim 20 recites similar subject matter as claim 13 and is therefore rejected on the same basis.

Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NAM T HUYNH/Primary Examiner, Art Unit 2647